On certiorari we review order of circuit court dismissing appeal by writ of error in which review of order granting a new trial entered in the county court on the 3rd day of July, 1936, was sought. Writ of error was sued out November 9th, 1936.
The order of the circuit court is as follows:
"This cause coming on this day to be heard upon an appeal from the order granting a new trial, and the court *Page 538 
being advised in the premises is of the opinion that this writ of error attempts to bring up and adjudicate an order refusing to strike a motion for new trial which the judge of the county court had made and entered more than six months before this writ of error was sued out, and there being no bill of exceptions containing the evidence and the court having considered the record and finding no error therein, reviewable on writ of error taken from said order granting new trial,
"IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the writ of error should be and the same is hereby dismissed at the cost of plaintiff in error.
"DONE AND ORDERED in the City of Arcadia, Florida, this 23rd day of July, A.D. 1937."
The reasons assigned by the circuit court for entering the order are not controlling. If the order was correct, it will stand regardless of the reasons assigned therefor.
Section 2905 R. G. S., 4615 C. G. L., authorizes review by proper appellate court on writ of error of order granting a new trial.
Sub-section 3 of Section 1 of Chapter 7841, Acts of 1919, Sec. 4645 C. G. L., establishing procedure for appeals from county courts to circuit courts provides:
"Appeals under this section shall be made returnable before the proper appellate court not less than thirty nor more than ninety days from the filing thereof, and shall be sued out within three months from the date of rendition of the judgment."
The appeal by writ of error was not sued out within three months from the rendition of judgment (order) to which writ of error was taken. It, therefore, follows that the circuit court did not acquire jurisdiction and the order of dismissal was proper.
Writ of certiorari is quashed. *Page 539 
So ordered.
TERRELL, C. J., and WHITFIELD, BROWN and CHAPMAN, J. J., concur.
THOMAS, J., not participating as case was presented before he became a member of the Court.